Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2016

                                      No. 04-16-00651-CV

 L.D. BRINKMAN INVESTMENT CORPORATION, L.D. Brinkman Jr., Pamela Brinkman
                       Stone and Charles Thomas,
                               Appellants

                                                v.

    Kathleen Sparrow BRINKMAN, Individually and as Executor of the Estate of Lloyd D.
                              Brinkman, Deceased,
                                    Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 16331B
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        On November 4, 2016, attorney John W. Carlson filed a “Notice of Substitution of Lead
Counsel for L.D. Brinkman Investment Corporation” (“the Corporation”). In response, the
current lead counsel for the Corporation, Thomas & Blackwood, LLP, filed a letter advising that
Mr. Carlson had filed a motion in the trial court to substitute as counsel for the Corporation and
that the motion was opposed by current lead counsel and still pending. Accordingly, on
November 9, 2016, this court issued an order abating the substitution of lead counsel filed by Mr.
Carlson pending a ruling by the trial court on the substitution of lead counsel matter. We have
now received a supplemental clerk’s record that contains the trial court’s order denying Mr.
Carlson’s motion to substitute as lead counsel for the Corporation. We therefore ORDER our
prior abatement lifted and this appeal reinstated. We further ORDER the clerk of this court to
disregard Mr. Carlson’s Notice of Substitution of Lead Counsel for L.D. Brinkman Investment
Corporation and maintain Tom Thomas of Thomas & Blackwood, LLP as lead counsel for L.D.
Brinkman Investment Corporation.

       We order the clerk of this court to serve a copy of this order on John W. Carlson, all
counsel, and the trial court.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court